

117 S2840 IS: Don't Jab Me Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2840IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo permit civil actions against the United States for COVID–19 vaccination mandates.1.Short titleThis Act may be cited as the Don't Jab Me Act.2.DefinitionsIn this Act:(1)Aggrieved individualThe term aggrieved individual includes—(A)an individual who received a COVID–19 vaccine as a result of Executive Order 14043 to prevent the termination, or any other adverse consequence, of the employment of the individual with the Federal agency;(B)an individual who is required to receive a COVID–19 vaccine as a result of Executive Order 14043 to prevent the termination, or any other adverse consequence, of the employment of the individual with the Federal agency;(C)an individual who received a COVID–19 vaccine as a result of a Federal agency requirement (or required by their employer who is acting pursuant to a Federal requirement) as a condition of new or continued employment; and(D)an individual who is required by a Federal agency (or required by their employer who is acting pursuant to a Federal requirement) to receive a COVID–19 vaccine, or be faced with an adverse consequence, as a condition of new or continued employment.(2)Executive Order 14043The term Executive Order 14043 means Executive Order 14043 (86 Fed. Reg. 50989; relating to requiring co­ro­na­vi­rus disease 2019 vaccination for Federal employees).3.Civil actions against the United States for COVID–19 vaccination mandatesAny aggrieved individual may commence an action in an appropriate district court of the United States against the United States seeking declaratory or injunctive relief and to recover compensatory damages for injuries sustained as a result of a COVID–19 vaccination mandate.4.Rule of constructionNothing in this Act may be construed to permit or otherwise authorize a COVID–19 vaccine mandate under Federal law (including regulations).